Citation Nr: 1646009	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for the left ankle talar fracture (left ankle disability) .


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2008 to September 2009. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a September 2010 rating decision, the RO granted the Veteran a temporary 100 percent rating, from November 24, 2009 to March 23, 2010, for convalescence.  That period is not on appeal. 


FINDING OF FACT

The Veteran's left ankle disability is manifested by pain, stiffness, weakness, and limited range of motion, and necessitates use of a brace and cane. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for the left ankle disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Because there is no specific diagnostic code that governs the Veteran's disability, it is rated by analogy under Diagnostic Code 5262, which contemplates impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5262, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability and a 40 percent rating, which is the maximum, is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Id. 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating Claim 

The Veteran contends that she is entitled to a higher rating because she cannot stand or ambulate without pain, and she is unable to work because of her left ankle disability.  The Board notes that the Veteran currently has a TDIU rating (total rating based on individual unemployability), effective April 7, 2011.  Moreover, the Veteran was temporarily rated at 100 percent for convalescence from November 24, 2009 to March 23, 2010, and that period is not on appeal.

The Veteran was afforded a VA examination in November 2009.  She reported experiencing giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling, tenderness, and severe weekly flare-ups triggered by walking or standing for a prolonged period of time.  A physical examination showed tenderness, instability, abnormal motion, guarding, and an antalgic gait, but no other evidence of abnormal weight bearing.  The examiner noted that the Veteran's ankle was very weak and required a brace.  The Veteran had dorsiflexion to 5 degrees and plantar flexion to 10 degrees, with objective evidence of pain, but no additional limitation of motion after repetitive use testing.  There was no evidence of ankylosis. 

VA treatment records show that the Veteran regularly attended physical therapy for her left ankle disability.  In January 2010, she underwent arthroscopic surgery on her left ankle.  A May 2010 physical therapy records notes that she had no hardware in place, and ambulated with a one point cane.  Her left ankle range of motion and muscle strength was limited.  At a June 2010 orthopedic consultation, it was noted that the left ankle was painful upon maximum dorsiflexion and plantar flexion, there was pain with weight-bearing, and there was no peroneal subluxation.  An August 2011 record shows that the Veteran's left ankle range of motion was painful with any deviation from the neutral position, to the point where the Veteran ended the range of motion examination.  Strength was one out of five and there was edema and tenderness.  

The Veteran was afforded another VA examination in March 2012.  She reported experiencing flare-ups that inhibited her ability to walk or stand for prolonged periods of time.  A physical examination showed tenderness, weakness, and pain, but no instability.  The Veteran had dorsiflexion to 20 degrees and plantar flexion to 25 degrees, with objective evidence of pain, and an additional loss of 5 degrees after repetitive use testing.  There was no evidence of ankylosis, and it was noted that she regularly used a brace and constantly used a cane.  The examiner also noted that an MRI had been conducted in July 2010, which showed an osteochondral defect at the medial aspect of the left talar dome.  

In light of the medical and lay evidence, the Board finds that the Veteran is entitled to a 40 percent rating, the maximum, under Diagnostic Code 5262.  The Veteran's disability is manifested by painful and limited range of motion, impaired strength, and an abnormal gait.  She also regularly uses a brace and cane for ambulation.  The Board finds that the Veteran's symptoms and functional loss are analogous to the impairment caused by nonunion of the tibia and fibula and her left ankle disability warrants a 40 percent rating under Diagnostic Code 5262.   


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted.  The Veteran's service-connected left ankle disability is manifested by signs and symptoms such as pain and limited motion.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is already rated for TDIU; thus, this issue is not before the Board.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, VA medical records, and lay statements.  While the most recent VA medical records are from 2011, neither the Veteran nor her representative have alleged that her condition has worsened or that there are missing pertinent medical records.  Moreover, the Veteran has been awarded the maximum available rating for her disability. 

The Veteran was also afforded several VA examinations to assist in determining the severity of her disability.  The November 2009 and March 2012 examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  No new evidence was received following the December 2015 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

A 40 percent rating for the left ankle disability is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


